DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
All instances of the word "generally", "general" or "standard" are indefinite as to the metes and bounds of what is "general" and what is not. Please delete all instances. 
The recitation of "oriented generally along the lateral direction" in lines 21-22 of Claim 1 is indefinite and should be changed to "oriented along the lateral direction". 
The recitation of "oriented generally perpendicular to a vertical direction" in lines 7-8 of Claim 12 is indefinite and should be changed to "oriented perpendicular to a vertical direction". 
Claim 1 recites the limitation “the indicator mark oriented generally along the lateral direction” is unclear since “lateral direction” does not specify any frame of reference. In other words, there is no reference what the lateral direction is in reference to. Is the lateral direction in reference to the plenum or in reference to the drain pan?
Claim 11 is unclear for depending on the cancelled claim 10.
Claim 19 is unclear for depending on the cancelled claim 18.
Claim 12 recites the limitation “the indicator mark oriented generally perpendicular to a vertical direction” is unclear since “vertical direction” does not specify any frame of reference. In other words, there is no reference what the vertical direction is in reference to. Is the vertical direction in reference to the plenum or in reference to the drain pan?

                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 6-12 and 14-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Feger (US 6,065,296) in view of Hiroshi (JP 2017-048934).
In regards to claim 1, Feger discloses an air conditioner unit (refer to Fig. 1) defining a mutually-perpendicular vertical direction, lateral direction, and transverse direction (refer to the annotated Fig. 3 below, where these directions take their normal connotations, i.e. up/down for vertical, longitudinal direction, transverse direction), the single-package air conditioner unit comprising: 
          a housing (chassis 13) defining an outdoor portion (Figure 4, area 47 where condenser coil 55 is installed) and an indoor portion (Figure 4, area 48 where evaporator coil 61 is installed); an outdoor heat exchanger assembly disposed in the outdoor portion (47) and comprising an outdoor heat exchanger (55) and an outdoor fan (46); an indoor heat exchanger assembly disposed in the indoor portion (48) and comprising an indoor heat exchanger (61) and an indoor fan (60), (Figs. 4 and 8);                                                                                          
          a compressor (62) in fluid communication with the outdoor heat exchanger (55) and the indoor heat exchanger (61) to circulate a refrigerant between the outdoor heat exchanger (55) and the indoor heat exchanger (61); a drain pan (40) positioned below the housing along the vertical direction, the drain pan (63) comprising a socket (cylindrical rubber plugs; refer to col.14, line 13) configured to receive a leg (69), the socket (33a) defined between an open end (lower end of feet 32; Fig. 6) and a top surface (lower surface of chassis 13; Fig. 6) such that the socket extends along the vertical direction from the open end to the top surface (as can be seen in Fig. 6); and                                                                                            
          a plenum (a plenum 16 with matching plenum 15; Fig. 3) attached to the housing (13) and to the drain pan (40), the plenum (15/16) receivable within a wall channel (wall framing members 18; Fig. 3) defined by a structure wall (vertical outside wall 11) along an axial direction (refer to Fig. 3), the plenum (16/15) comprising: a mating surface (refer to the annotated Fig. 3 below) defined on an interior portion of the plenum (16/15), the mating surface perpendicular to the transverse direction (refer to the annotated Fig. 3 below) and configured to mate with the indoor portion of the housing (13) and with the drain pan (refer to the annotated Fig. 3 below). 
        Feger does not explicitly teach the plenum comprising: an indicator mark, the indicator mark on the mating surface, the indicator mark oriented generally along the lateral direction, the indicator mark aligned with the top surface of the socket along the vertical direction when the drain pan is attached to the plenum.
          Hiroshi teaches the indicator mark (35) is positioned on the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of the outer cylinder portion 31).
         Hiroshi teaches an ai conditioner (1; Fig. 1), wherein the plenum (corresponding to outer surface of element 31) comprising: an indicator mark (corresponding to horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of an outer cylinder portion 31; par. 37), the indicator mark (35) on the mating surface (corresponding to the outer surface of the outer cylinder portion 31), the indicator mark (35) oriented generally along the lateral direction (sidewise), (as can be seen in Fig. 3), the indicator mark (35) aligned with the top surface (corresponding to surface of the flange portion 32) of the socket (corresponding to flange portion 32) along the vertical direction (X-direction; Fig. 3) when the drain pan (15) is attached to the plenum (31), (as can be seen in Fig. 1).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the plenum comprising: an indicator mark, the indicator mark on the mating surface, the indicator mark oriented generally along the lateral direction, the indicator mark aligned with the top surface of the socket along the vertical direction when the drain pan is attached to the plenum as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                                                                             	
                 
    PNG
    media_image1.png
    606
    896
    media_image1.png
    Greyscale

In regards to claim 4, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Feger as modified teaches wherein the socket (cylindrical rubber plugs; col.14, line 13) has a rectangular cross-section and is configured to receive a two-by-four leg (at least two of the rubber feet 32; col.14, line 16; Figs. 5-6). 
In regards to claim 5, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Feger as modified teaches wherein the socket is cylindrical (cylindrical rubber plugs; col.14, line 13) and is configured to receive a tubular leg (at least two of the rubber feet 32 are upstanding cylindrical rubber plugs; col.14, line 12-13; Figs. 5-6).   
 In regards to claim 8, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the indicator mark extends from the mating surface along the transverse direction.  
       However, Hiroshi teaches the indicator mark (35) is extends (protruding from the outer surface) from the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 is protruding from the outer surface of the outer cylinder portion 31) along the transverse direction (Fig. 1).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark extends from the mating surface along the transverse direction as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
                                                             
In regards to claim 12, Feger discloses a plenum (a plenum 16 with matching plenum 15; Fig. 3) for an air conditioning appliance (refer to abstract), the air conditioning appliance comprising a housing (chassis 13) and a drain pan (40) positioned below the housing with a socket (cylindrical rubber plugs; refer to col.14, line 13) configured to receive a leg (at least two of the rubber feet 32; col.14, line 16; Figs. 5-6) defined in the drain pan (40),                                                                                   the plenum (15/16) being receivable within a wall channel (wall framing members 18; Fig. 3) defined by a structure wall (vertical outside wall 11) along an axial direction (refer to Fig. 3), the plenum (16) comprising: a mating surface (refer to the annotated Fig. 3 above) defined on an interior portion of the plenum (refer to the annotated Fig. 3 above), the mating surface configured to mate with an indoor portion of the housing (refer to the annotated Fig. 3 above) and with the drain pan (40).                                                                    Feger does not explicitly teach the plenum comprising: an indicator mark on the mating surface, the indicator mark oriented generally perpendicular to a vertical direction, the indicator mark positioned and configured to align with the socket along the vertical direction when the drain pan is attached to the plenum.                                                                      Hiroshi teaches an ai conditioner (1; Fig. 1), wherein the plenum (corresponding to outer surface of element 31) comprising: an indicator mark (corresponding to horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of an outer cylinder portion 31; par. 37) on the mating surface (corresponding to the outer surface of the outer cylinder portion 31), the indicator mark (35) oriented generally perpendicular to a vertical direction (X-direction; Fig. 3), (as can be seen in Fig. 3), the indicator mark (35) positioned and configured to align with the socket (corresponding to flange portion 32) along the vertical direction (X-direction; Fig. 3) when the drain pan (15) is attached to the plenum (31), (as can be seen in Fig. 1).
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the plenum comprising: an indicator mark on the mating surface, the indicator mark oriented generally perpendicular to a vertical direction, the indicator mark positioned and configured to align with the socket along the vertical direction when the drain pan is attached to the plenum as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                                                                             
In regards to claims 6 and 14, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 12, but fails to explicitly teach wherein the indicator mark is recessed into the mating surface. 
         However, Hiroshi teaches the indicator mark (35) is recessed (grooved) into the mating surface (corresponding to outer surface of element 31), (refer to par. 37, wherein the horizontal line portion 35 is a groove formed on the outer surface).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark to be recessed into the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claims 7 and 15, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 6 and 14, but fails to explicitly teach wherein the indicator mark is etched into the mating surface. 
         However, Hiroshi teaches in par. 37 that the indicator mark can be any chosen design that includes to be etched into the mating surface (par. 37, wherein the horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of the outer tubular portion 31). 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark can be any chosen design that includes to be etched into the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claim 16, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach wherein the indicator mark extends from the mating surface away from the exterior portion of the plenum.  
       However, Hiroshi teaches the indicator mark (35) is extends (protruding from the outer surface) from the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 is protruding from the outer surface of the outer cylinder portion 31) away from the exterior portion of the plenum (corresponding to connection pipe line 17; Fig. 1).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark extends from the mating surface away from the exterior portion of the plenum as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claims 9 and 17, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 8 and 16, but fails to explicitly teach wherein the indicator mark is embossed onto the mating surface.  
          However, Hiroshi teaches the indicator mark (35) is embossed (protruding from the outer surface) onto the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 is protruding from the outer surface of the outer cylinder portion 31).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark to be embossed onto the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claims 11 and 19, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 10 and 18, but fails to explicitly teach wherein the indicator mark is painted on the mating surface.  
However, Hiroshi teaches the indicator mark (35) is painted (protruding from the outer surface) on the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of the outer cylinder portion 31).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark to be painted on the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                 

Claims 2-3 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Feger (US 6,065,296) in view of Hiroshi (JP 2017-048934), further in view of Heberer et al. (US 2018/0266771).
In regards to claim 2, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the drain pan comprises a hook configured to engage a slot in the mating surface of the plenum and thereby attach the drain pan to the plenum.
           Heberer teaches mounting means for cooling system (Fig. 6), wherein the drain pan (corresponding to lower portion of housing 12) comprises a hook (corresponding to cleat 54) configured to engage a slot (corresponding to cleat 64) in the mating surface of the plenum (corresponding to blower compartment 18) and thereby attach the drain pan to the plenum (as can be seen in Fig. 6).
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the drain pan to include a hook configured to engage a slot in the mating surface of the plenum and thereby attach the drain pan to the plenum as taught by Heberer in order to effectively retain the drain pan into the installed position (refer to par. 26 of Heberer).                                                                                                                                
In regards to claim 3, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the socket and the hook are positioned opposite one another on the drain pan along the transverse direction.                                                                                                                                     
          Heberer teaches mounting means for cooling system (Fig. 6), wherein the socket and the hook (corresponding to cleat 54) are positioned opposite one another on the drain pan (corresponding to lower portion of housing 12) along the transverse direction.                                                                                                                                     
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the socket and the hook to be positioned opposite one another on the drain pan along the transverse direction as taught by Heberer in order to effectively retain the drain pan into the installed position (refer to par. 26 of Heberer).                                                                                                                                
In regards to claim 13, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach further comprising a slot configured to receive a hook of the drain pan and thereby attach the drain pan to the plenum.  
         Heberer teaches mounting means for cooling system (Fig. 6), further comprising a slot (corresponding to cleat 64) configured to receive a hook (corresponding to cleat 54) of the drain pan (corresponding to lower portion of housing 12) and thereby attach the drain pan to the plenum (corresponding to blower compartment 18). 
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that to include a slot to receive a hook of the drain pan and thereby attach the drain pan to the plenum as taught by Heberer in order to effectively retain the drain pan into the installed position (refer to par. 26 of Heberer).
                                         Response to Arguments
The objection to drawing have been withdrawn considering the amendments.
Applicant's arguments filed on 06/29/2022 have been considered but are moot because the arguments do not apply to the newly cited reference Hiroshi (JP 2017-048934).The Correa et al. (US 6,065,733) reference is no longer used in this rejection.
                                                          Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763